UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7776



TROY MATTHEW JACKSON,

                                             Plaintiff - Appellant,

          versus


CHUCK SPRID,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1235-7)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Matthew Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Troy Matthew Jackson appeals the district court’s order

dismissing without prejudice his complaint filed pursuant to 42

U.S.C. § 1983 (2000).     The district court’s dismissal without

prejudice is not appealable.        See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).             A

dismissal without prejudice is a final order only if “‘no amendment

[in the complaint] could cure the defects in the plaintiff’s

case.’”   Id. at 1067 (quoting Coniston Corp. v. Village of Hoffman

Estates, 844 F.2d 461, 463 (7th Cir. 1988)).            In ascertaining

whether a dismissal without prejudice is reviewable in this court,

we must determine “whether the plaintiff could save his action by

merely amending his complaint.”        Id. at 1066-67. In this case,

Jackson may move in the district court to reopen his case and to

file an amended complaint specifically alleging facts sufficient to

state a § 1983 claim.      Therefore, the dismissal order is not

appealable.    Accordingly,   we    dismiss   the   appeal   for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   DISMISSED




                                   - 2 -